

116 HR 5160 IH: Energy Efficient Commercial Buildings Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5160IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Blumenauer (for himself, Mr. Suozzi, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Mr. Horsford, Mr. Beyer, Mr. Panetta, Mr. Schneider, Mr. Evans, Mr. Doggett, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the energy efficient commercial buildings
			 deduction.
	
 1.Short titleThis Act may be cited as the Energy Efficient Commercial Buildings Act of 2019. 2.Energy efficient commercial buildings deduction (a)ExtensionSection 179D(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2024.
			(b)Increase in the maximum amount of deduction
 (1)In generalSection 179D(b) of such Code is amended by striking $1.80 and inserting $3. (2)Inflation adjustmentSection 179D of such Code is amended by adding at the end the following new subsection:
					
 (i)Inflation adjustmentIn the case of a taxable year beginning after 2020, each dollar amount in subsection (b) or subsection (d)(1)(A) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof..
 (3)Conforming amendmentSection 179D(d)(1)(A) of such Code is amended by striking by substituting $.60 for $1.80 and inserting by substituting $1 for $3. (c)Limit on deduction limited to three-Year periodSection 179D(b)(2) of such Code is amended by striking for all prior taxable years and inserting for the 3 years immediately preceding such taxable year.
			(d)Update of standards
 (1)ASHRAE standardsSection 179D(c) of such Code is amended— (A)in paragraphs (1)(B)(ii) and (1)(D), by striking Standard 90.1–2007 and inserting Reference Standard 90.1, and
 (B)by amending paragraph (2) to read as follows:  (2)Reference Standard 90.1The term Reference Standard 90.1 means, with respect to property, the Standard 90.1 most recently adopted (as of the date that is 2 years before the date that construction of such property begins) by the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America..
 (2)California Nonresidential Alternative Calculation Method Approval ManualSection 179D(d)(2) of such Code is amended by striking 2005 and inserting 2019. (e)Change in efficiency standardsSection 179D(c)(1)(D) of such Code is amended by striking 50 and inserting 30 .
 (f)Payment for public propertySection 179D(d)(4) of such Code is amended to read as follow:  (4)Payment for public property (A)In generalIn the case of energy efficient commercial building property placed in service by a State or local government or a political subdivision thereof, such government or subdivision shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to 10 percent of the amount allowable as a deduction under subsection (a) with respect to such property.
 (B)TimingThe payment described in subparagraph (A) shall be treated as made on— (i)in the case of a State or local government or a political subdivision thereof for which no return is required under section 6011 or 6033(a), the later of the date that a return would be due under section 6033(a) if such government or subdivision were described in that section or the date on which such government or subdivision submits a claim for credit or refund (at such time and in such manner as the Secretary shall provide), and
 (ii)in any other case, the later of the due date of the return of tax for the taxable year or the date on which such return is filed..
 (g)DeadwoodSection 179D of such Code, as amended by subsection (a), is amended by striking subsection (f) and redesignating subsections (g) and (h) as subsections (f) and (g), respectively.
			(h)Effective date
 (1)In generalExcept as provided by paragraph (2), amendments made by this section shall apply to property placed in service after December 31, 2019.
 (2)ExtensionThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2017.
				